Citation Nr: 1802532	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-45 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD) with coronary spasm.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from January 1984 to January 2010.              

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina which granted service connection for coronary artery disease with coronary spasm, and 10 percent evaluation effective February 1, 2010.  The Veteran has appealed the initial assigned disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Jurisdiction was later transferred to the Regional Office located in Pittsburgh, Pennsylvania.

Through a July 2014 issuance, the Board decided several issues on appeal.  The instant claim for increased rating for coronary artery disease was remanded for further development.


FINDING OF FACT

With regard to service-connected cardiovascular disability, the Veteran does not demonstrate having had a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.    


CONCLUSION OF LAW

The criteria are not met to establish an initial rating higher than 10 percent for coronary artery disease with coronary spasm.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7005 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist
argument).  

Moreover, the Board finds sufficient compliance with the terms of its prior remand, inasmuch as the Veteran has undergone a thorough VA re-examination that is also responsive to the rating criteria.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Under provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), the following evaluations are assigned for documented coronary artery disease.  A 10 percent rating is assigned when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned when there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, the assignment of the maximum 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

Additional relevant information on rating cardiovascular disabilities in general comes from 38 C.F.R. § 4.100.  Under section 4.100(a), whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  Moreover, section (b) provides that even if the requirement for a 10 percent (based on the need for continuous medication) or 30 percent (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; when a 100 percent evaluation can be assigned on another basis.  Moreover, section (c) provides that if left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. 

Consequently, since the February 1, 2010 effective date of service connection, in order to warrant the next higher rating of 30 percent, the record must demonstrate the following criteria: there is a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

Having reviewed the record, these key criteria are not met.  The balance of the evidence originates from VA medical examinations conducted in 2009, 2011, and again December 2015.  These do not substantiate entitlement to a 30 percent rating based on level of METs, or other concurrent diagnosed pathology.  

Reviewing the evidence, an October 2009 VA examination (at an overseas military facility) indicated in part the Veteran was diagnosed with coronary atherosclerosis.  The Veteran's symptoms started in 2007 when he experienced recurring chest discomfort that persisted, he was sent to a cardiologist off post and had a stress test that was abnormal, a heart scan that was abnormal also a coronary angiogram was performed that showed some coronary artery disease in at least two vessels, stents were not recommended, but he was put on Zocor and baby ASA, and two heart medications to control his blood pressure.

The Veteran stopped smoking, but his chest discomfort continued to recur almost every day, when he was at rest as well as when he exercised he said the cardiologist told him he had coronary artery spasm, which was causing the chest discomfort.  The Veteran denied any other significant functional or activity limitations from this condition.  Objectively, medical records review supported the basic history as stated, including based on cardiology consult and angiography report.  The diagnosis was coronary spasm recurring with coronary artery disease.   

In his July 2010 Notice of Disagreement (NOD) with the RO rating decision that assigned the initial 10 percent evaluation, the Veteran stated that he had been diagnosed with coronary artery disease and was subsequently prescribed four lifelong medications.  Additionally, he was experiencing regular coronary spasms near the heart region.  He believed the condition was not evaluated correctly.

At January 2011 VA clinical evaluation for Compensation and Pension purposes, indicated diagnoses of coronary artery disease; essential hypertension; dyslipidemia. 

A September 2011 private facility exercise stress test report indicated resting EKG normal; functional capacity normal; chest discomfort; no arrhythmias.  

Through the Veteran's May 2011 statement upon his VA Form 9 (Substantive Appeal) he stated that he should receive at least 30 percent compensation.  He indicated that proof of a worsening condition could clearly be seen when comparing his stress test conducted in June 2008 and January 2011.  

The January stress test showed signs of ischemia.  According to the Veteran, on the June 2008 EKG report (during service), it showed an ejection fraction of 50 to 55 percent which was not noted on the January 2011 stress test.  On the 2011 test, the cardiologist recommended that the Veteran have a second EKG procedure done to place stents in the coronary arteries.  The cardiologist then further noted that the Veteran's condition worsened, and changed the medication from Zocor to Crestor because the medication was ineffective.  According to the Veteran, further, he experienced pain in his chest daily due to his condition.  Due to the fact that he lived overseas, and was retired, he was unable to get an echocardiogram because he was enrolled in the Tricare Standard and the procedure would cost too much.   The Veteran expressed the viewpoint that there was "no doubt based off the findings that I have coronary artery disease with ischemia."  

Subsequent November 2015 report from a VA medical facility of an echocardiogram and cardiac Doppler evaluation, indicated cardiac measurements in the normal values range.  Left ventricular ejection fraction was 56 percent.  The study was technically difficult.  The rhythm was sinus.  The left atrium was upper normal.  The left ventricular chamber size, wall, thickness and systolic function were normal with estimated ejection fraction 60 to 65 percent.  Diastolic Doppler patterns were normal.  The right heart size and function were normal.  The valves appeared structurally normal.  There was trace mitral regurgitation and tricuspid regurgitation.  The inferior vena cava demonstrated normal size and respiration variation.  There was no pericardial effusion or mass.  The overall impression was of normal LV systolic function with normal diastolic Doppler pattern.  

A VA examination was conducted in December 2015, which indicated non-ischemic coronary heart disease.  Estimated cardiac METS level was more than 7 with normal ejection fraction of 60 to 65 percent.  The additional diagnosis given was coronary heart disease.  Current medication consisted of aspirin for cardiovascular prevention, lipid lowering medication and hypotensive medications.  Continuous medication was not required for control of the Veteran's heart condition.  There was no history of myocardial infarction.  There was not congestive heart failure.  There was not cardiac arrhythmia.  There was not a heart valve condition.  There had not been an infectious heart condition, including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis or syphilitic heart disease.  The Veteran had not had pericardial adhesions.  The Veteran had not had any non-surgical or surgical procedures for the treatment of a heart condition.  He had not had any other hospitalizations for the treatment of non-heart related conditions.  

On physical examination, heart rhythm was regular; the point of maximal impact was fifth intercostal space; heart sounds were normal; jugular venous distension was not present; auscultation of the lungs was clear; peripheral pulses of the dorsalis pedis and posterior tibial areas were normal; there was no peripheral edema of the bilateral lower extremities.  On diagnostic testing there was no evidence of cardiac hypertrophy; no evidence of cardiac dilatation; echocardiogram had been done which was LVEF 60 to 65 percent, wall motion and wall thickness normal.  

An interview based METs test resulted in between greater than 5, and 7 METS.  This METs level had been found to be consistent with activities such as walking one flight of stairs, golfing (without cart), moving lawn (push mower), heavy yard work (digging).  If based entirely on the service-connected cardiac component, the Veteran demonstrated on an interview based METs test between greater than 7, and 10 METS.  This METs level had been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 mph).  

The stated rationale for calculating the METS level in this regard, was that METS were limited by multiple comorbid conditions (this veteran has):  natural age with deconditioning, osteoarthritis, chronic smoking history.  It was found that 
the Veteran's heart condition did not impact his ability to work.

Based on the foregoing, the Board must continue the Veteran's currently assigned existing 10 percent rating for service-connected coronary artery disease.  Applying the rating standard, it is clear, the provisions for assignment of the next higher 30 percent evaluation are not met.  For one, the record did not objectively demonstrate at any point, due to service-connected disability alone, a cardiovascular component of workload of greater than 5 METs but not greater than 7 METs results.  Nor was there resultant or reasonably related dyspnea, fatigue, angina, dizziness, or syncope.  Whereas upon the December 2015 VA examination initial findings suggested that level of impairment, the VA examiner was nonetheless clearly able to medically distinguish between that impairment due to service-connected disability and that involving nonservice-connected disability.  Upon attribution of symptomatology only to service-connected disability, the revised estimated consisted of between greater than 7, and 10 METS.  Nor has x-ray, EKG or any objective study demonstrated the presence of cardiac hypertrophy or dilatation.  
 
Apart from this, there is no significantly demonstrated symptomatology or findings, and there has been a generally normal cardiovascular profile.  As indicated, continuous medication for control of cardiovascular symptomatology is not required.  Whereas the Veteran indicates he had potentially more severe medical findings describing his condition back on a June 2008 EKG report, that was clearly within the ambit of his service medical history and does not describe his condition since service connection was granted.  The available medical and clinical history is also sufficiently recent, with last examination of 2015.

Accordingly, the preponderance of the evidence weighs against the claim for increased rating.  Under these circumstances, VA's benefit-of-the-doubt doctrine does not apply, and the claim must be denied.


ORDER

An initial rating higher than 10 percent for coronary artery disease with coronary spasm is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


